DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anastasia Zhadina (Reg. No. 48.544) on 12 May 2021.

The application has been amended as follows: 
Claim 33.(Currently Amended) An image capturing apparatus which can interchange a lens unit, comprising: 
at least one processor and/or circuit configured to function as following units: 
an image capturing unit which captures images using an image sensor; 
a synthesizing unit which synthesizes a plurality of images; and 
a controlling unit which controls predetermined synthesis processing for creating a synthetic image by causing the synthesizing unit to synthesize a plurality of images that have been obtained by the image capturing unit performing image capturing a plurality of times,
synthesize an image for the predetermined synthesis processing 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-17, the reasons for allowance can be found in the Office Action of 27 January 2021. 
Regarding independent claim 25, the prior art does not teach or suggest the synthesis of images captured before the remounting of an interchangeable lens unit, wherein the remounted second lens is for a different type of image sensor from that of a first lens unit mounted on the apparatus before the remounting. 
Regarding independent claim 25, the prior art does not teach or suggest the synthesis of images captured before the remounting of an interchangeable lens unit, wherein the remounted second lens has an image circle different than that of a first lens unit mounted on the apparatus before the remounting. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707.  The examiner can normally be reached on Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIAWEI CHEN/Primary Examiner, Art Unit 2696